IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,657


EX PARTE ANDRE LEROY GARRETT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W97-50389-Q IN THE 204TH JUDICIAL DISTRICT COURT

FROM DALLAS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to thirty-five years' imprisonment.  The Sixth Court of Appeals affirmed his
conviction.  Garrett v. State, No. 06-98-00156-CR (Tex. App. - Texarkana, July 16, 1999).   
	Applicant contends, inter alia, that he was improperly denied his right to have this Court
consider the merits of his pro se petition for discretionary review.  This Court refused his petition
as untimely filed on September 9, 1999, and denied his subsequent motions for rehearing or
reconsideration.  
	Based on this Court's recent holding in Campbell v. State, 320 S.W.3d 338 (Tex. Crim. App.
2010), the trial court has entered findings of fact and conclusions of law finding that Applicant's pro
se petition was in fact timely filed by delivery to the prison authorities.  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Sixth Court of Appeals in Cause No. 06-98-00156-CR that affirmed his conviction
in Case No. F97-50389 from the 204th Judicial District Court of Dallas County.  Applicant shall file
his petition for discretionary review with this Court within 30 days of the date on which this Court's
mandate issues.  Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 
(Tex. Crim. App. 1997).



Delivered: October 5, 2011
Do not publish